DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 12/14/2020. Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 9, 12, 14, 15 and 17 have been amended.   Claims 4, 5, 8, 10, 11, 13, 21 and 22 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 8/24/2017.   It is noted, however, that applicant has not filed a certified copy of the 201710733596.X application as required by 37 CFR 1.55.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from John Janick (Registration Number 58,306) on April 5, 2021.

The application has been amended as follows: 


1. A terminal frame of a stator frame, comprising: 
a body formed from an electrically insulating material and adapted to receive a terminal and to be mounted to a coil frame of the stator frame in a detachable manner, the body including: 



a plurality of elastic latches formed on an inner side wall of the body and adapted to engage with a corresponding slot formed in the coil frame for detachably locking to the coil frame, 
a plurality of terminal chambers; and 
wherein each of the plurality of elastic latches is arranged between a pair of a plurality of wire slots formed in the inner side wall.

12. A stator frame, comprising: 
a coil frame on which a coil is adapted to be wound, the coil frame including: 
a pair of end walls and inner and outer side walls defining an installation chamber; and 
an opening formed through the outer side wall; and 
a terminal frame separate from the coil frame and adapted to receive a terminal and to be installed in the installation chamber, the terminal frame including:
a pair of end walls, an inner side wall, and an outer side wall; 
an elastic latch formed on the inner side wall of the terminal frame for locking the terminal frame in the installation chamber in a snap-fitting, detachable manner;
a plurality of terminal chambers; 
a plurality of wire slots formed in the inner side wall and the outer side wall of the terminal frame; and 
a plurality of protrusions extending in a first direction from a side of the outer side wall of the terminal frame opposite the terminal chambers, each of the protrusions aligned with one of the plurality of wire slots formed on the outer side wall of the terminal frame and received within the opening formed through the outer side wall of the coil frame when the terminal frame is installed within the installation chamber.

14. The stator frame of claim 12, wherein a slot is formed in the inner side wall of the installation chamber.

Allowable Subject Matter
Claims 1-3, 6, 7, 9, 12, 14-20, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claims 1-3, 6, 7, 9, 23 and 24 is the inclusion of the limitation “each of the plurality of elastic latches is arranged between a pair of a plurality of wire slots formed in the inner side wall [of the body]” which is not found in the prior art references in combination with the other elements recited in claims 1-3, 6, 7, 9, 23 and 24.
The primary reason for the allowance of claims 12 and 14-20 is the inclusion of the limitation “a plurality of protrusions extending in a first direction from a side of the outer side wall of the terminal frame opposite the terminal chambers, each of the protrusions aligned with one of the plurality of wire slots formed on the outer side wall of the terminal frame and received within the opening formed through the outer side wall of the coil frame” which is not found in the prior art references in combination with the other elements recited in claims 12 and 14-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832 


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832